Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Election/Restrictions

2.	Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2-3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05.03.2022.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-9 and 15) in the reply filed on 05.03.2022 is acknowledged.	
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

5.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statements (IDS) are acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

6.	Applicant's claim for priority of Foreign Application filed on 11.06.2017 is acknowledged. The Examiner takes the Foreign Application date of 11.06.2017 into consideration. 
Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Claims 1-9 and 15 recite a method of providing notification of an expiration date of a medicinal product, which is performed in a pharmacy system that includes a POS terminal and an audio output unit.

Exemplary Independent claims 1 and 15 recite the following abstract concepts that are found to include “abstract idea”:

Limitation 1: providing notification of an expiration date of a medicinal product;

Limitation 2: determining whether or not, among medicinal products registered as inventory, there is a medicinal product subject to notification, of which an expiration date satisfies a preset notification condition; 

Limitation 3: outputting information about the medicinal product subject to notification.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  


This judicial exception is not integrated into a practical application because the additional element describes “providing notification of an expiration date of a medicinal product; determining whether or not, among medicinal products registered as inventory, there is a medicinal product subject to notification, of which an expiration date satisfies a preset notification condition; outputting information about the medicinal product subject to notification”. The additional element describes data acquisition/input which amounts to insignificant extra-solution activities. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (POS terminal, output unit, outputting information) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 

Dependent claims 2-9 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. The dependent claims do not integrate the abstract idea into a practical application nor provide an inventive concept.

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

























GA/Primary Examiner, Art Unit 3627